DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated 02/26/2021 is acknowledged. 
Priority
This application is a CON of 16/194,917 filed on 11/19/2018 (Patent 10,517,988).
Claim Status
Claims 18 and 31-61 are pending and examined. Claims 1-17 and 19-30 were cancelled. Claims 32, 33, 37, 38, and 58 were amended. 
Information Disclosure Statement 
	NPL documents C2, C3, C5, C36, C40, C44, C53, C66, C69, C73-C75, C78, C80, C81, C88, C89, C92, C93, C98, C101, C106-C114, C118, and C119 cited in IDS dated 02/26/2021 were not considered because the applicant has not provided a copy of the documents to the Office. 
Withdrawn Claim Rejections -35 USC § 102 and § 103
Rejections of claims 18 and 37-45 as being anticipated by Chen (US 7,854,923 B2 Date of patent December 21, 2010); and rejections of claims 18 and 31-61 as being obvious over Chen (US 7,854,923 B2 Date of Patent December 21, 2010) are withdrawn. Applicant provided data in  
The Chen reference does not teach using acetic acid to dissolve chitosan prior to acrylation and based on the prior art of record one of ordinary skill in the art would not 
Withdrawn Double Patenting Rejections
Rejections of claims 18 and 31-61 over claims 1-30 of U.S. Patent No. 10,517,988 B1 are withdrawn because applicant filed a terminal disclaimer on 02/26/2021, which was approved on 02/26/2021. 
Terminal Disclaimer
The terminal disclaimer filed on February 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,517,988 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Chen. The claimed hydrogel is not obvious nor anticipated by Chen for reasons provided above.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 18 and 31-61 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hdp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617